Citation Nr: 0931690	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  00-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial evaluation for seborrheic 
dermatitis, rated 10 percent disabling from June 6, 1999 and 
30 percent disabling from October 25, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1990 to March 
1993 and from August 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which assigned a 10 percent for 
seborrheic dermatitis, effective June 6, 1999.  In July 2003, 
the Board remanded the case to the RO to consider new 
regulations that went into effect during the pendency of the 
appeal.  The Board remanded the case again in August 2008 for 
additional development.  In March 2009, the RO assigned an 
increased evaluation of 30 percent for seborrheic dermatitis, 
effective October 25, 2007.


FINDINGS OF FACT

1.  The Veteran's seborrheic dermatitis was not manifested by 
severe disfigurement.

2.  The Veteran's seborrheic dermatitis is manifested by 
hyper-pigmented skin in an area exceeding six square inches 
and by an abnormal skin texture in an area exceeding six 
square inches.

3.  The Veteran's seborrheic dermatitis does not affect more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas; nor has it required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 months.


CONCLUSIONS OF LAW

1. Prior to August 30, 2002, the criteria for a rating in 
excess of 10 percent for seborrheic dermatitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7800, 
7806 (1997).

2.  From August 30, 2002, the criteria for a rating of 30 
percent, but no higher, for seborrheic dermatitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7800, 
7806 (1997) and (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the Veteran's claim that the severity of 
his service-connected seborrheic dermatitis warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities (38 
C.F.R., Part 4), which represents the average impairment in 
earning capacity resulting from injuries incurred in military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as 
here, entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings have been 
considered here.

During the course of the Veteran's claim, the diagnostic 
criteria used for the rating of seborrheic dermatitis have 
been changed.  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the Veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the Veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the Veteran's claim for a higher initial evaluation from the 
effective date of the revised criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
revised regulations to ascertain which version is most 
favorable to the Veteran, if indeed one is more favorable 
than the other.

Pursuant to VAOPGCPREC 3-2000, where a regulation is amended 
during the pendency of an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.

The criteria for evaluating diseases of the skin were amended 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 
31, 2002).

Under the old criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1997) rated disfigurement of the head, face, or neck.  
A 50 percent rating was assigned for complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating was assigned for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating was assigned for moderate 
disfigurement.

Under the old criteria for eczema, Diagnostic Code 7806 
(1997) assigned a 50 percent rating for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  In order to 
warrant a 30 percent rating, there must be constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 10 
percent rating was assigned for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

- Scar is 5 or more inches (13 or more cm.) in length.
- Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
- Surface contour of scar is elevated or depressed on 
palpation.
- Scar is adherent to underlying tissue.
- Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
- Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).
- Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
- Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118.

Under the revised criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008), a 60 percent rating requires more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 months.  A 30 
percent evaluation is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months.  A 10 percent evaluation is warranted if at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

The new version of DC 7800 is more favorable to the Veteran.  
Accordingly, the Board will rate the disability for the 
period since August 30, 2002 under the new criteria and the 
disability prior to that date under the old criteria.  
However, it is important to note that VA has based its 
consideration on all of the evidence and material of record, 
rather than merely on the evidence that pre-dates or post-
dates the pertinent change to VA's rating schedule.  
VAOPGCPREC 3-2000.
  
The Veteran underwent a VA examination in November 1999.  The 
diagnosis was seborrheic dermatitis.  The exposed areas 
affected were described as erythematous patches on the 
nasolabial fold, eyebrows, and scalp.  The examiner noted 
itching and burning of the face.  The Veteran reported that 
intermittent lesions in affected areas were worse with the 
sun or cold weather.  He treated the rash with Sebutone SR, 
Westcort cream, Lidex solution, and Nizoral cream.  The 
examiner did not note any ulceration, exfoliation, or 
crusting.

Another VA examination was conducted in April 2002.  The 
Veteran reported burning.  The examiner described the 
affected area as erythematous, scaly patches on the central 
face, cheeks, scalp, eyebrows, and retroauricular area.  The 
examiner also noted that there is no ulceration, no crusting, 
and minimal exfoliation on affected areas.

The 10 percent rating is appropriate under the old 
regulations.  The condition did not fit the characteristics 
needed for the next higher rating of 30 percent.  The VA 
examinations do not show constant exudation or itching, 
extensive lesions, or marked disfigurement.  See DC 7806 
(1997).  In May 2000, the Veteran submitted photographs 
showing redness on the mustache area of the face and red 
spots on the scalp, chin, and next to the nose.  They do not 
show severe disfigurement producing a marked or unsightly 
deformity of eyelids, lips, or auricles.  See DC 7800 (1997).

Under the new criteria, however, the Veteran is entitled to 
the 30 percent rating for disfigurement of the head, face, or 
neck.  See DC 7800 (2008).  The VA examinations and 
photographs submitted by the Veteran document two 
characteristics of disfigurement.  The skin is hyper-
pigmented and the skin texture is abnormal in an area 
exceeding six square inches.  The next higher rating of 50 
percent is not assignable because there is no evidence of 
tissue loss or four or five characteristics of disfigurement.

In March 2007, the Veteran was treated by Dr. Haines.  She 
noted the Veteran's complaint that over the counter 
medication did not help the rash on his face and scalp.  She 
prescribed topical medications including Ketoconazole and 
Metronidazole.

The Veteran underwent another VA examination in October 2007.  
The examiner noted that the Veteran moved from Puerto Rico to 
Seattle to avoid the sun exposure and humidity that increased 
the frequency of the rash.  Temperatures below 20 degrees 
Fahrenheit also bring on the rash.  At the time of the 
examination, the rash had become constantly present over both 
sides of the nose, the nasal bridge, upper eyebrows, and 
scalp region.  He uses several corticosteroids but has never 
used immunosuppressive drugs.  The examiner noted moderately 
severe disfigurement on the nasal bridge, front of the face, 
and eyebrow regions.  The disfigurement is described as a 
reddish hue with flaking.  He is losing hair everyday.  The 
affected area includes 30 percent of the face and 80 percent 
of the scalp.  According to the Veteran's description, a rash 
appears on 10 percent of the upper back and 10 percent of the 
upper chest.  The total percentage of the body that is 
affected by the rash is 1 percent.  There is noticeable 
alopecia and dryness.  The examiner diagnosed discoid lupus 
over the face.  Color photographs from this examination were 
associated with the claims file following the Board's August 
2008 remand.

The 30 percent rating continues to be appropriate following 
the October 2007 VA examination.  The affected area includes 
30 percent of the exposed areas of the body.  See DC 7806 
(2008).  The higher rating of 60 percent requires 40 percent 
of exposed areas affected or 40 percent of the entire body or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.  The October 2007 VA examiner noted that the 
Veteran was using corticosteroids at the time of the 
examination but the evidence does not show constant or near-
constant use during the past 12 months.  Dr. Haines 
prescribed topical medications in March 2007 after the 
Veteran complained that over the counter medications were not 
effective.  This indicates that he was not using 
corticosteroids at this time.

The 30 percent rating continues to be appropriate under DC 
7800 for disfigurement of the head, neck, or face.  The 
October 2007 VA examination and photographs indicate that the 
Veteran continues to exhibit the two characteristics of 
disfigurement shown in the earlier examinations.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection. VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim. VAOPGCPREC 8-2003.

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2002 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  This notice was provided after the 
initial RO adjudication in March 2000 because the Veterans 
Claims Assistance Act, which substantially redefined VA's 
duties, became law later that year.  The Veteran was not 
harmed because he was given ample opportunity to submit 
additional evidence, and in fact, did so.  

Also, in September 2006, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the March 2009 supplemental statement of the 
case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
affording the Veteran VA examinations and obtaining treatment 
records.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




ORDER

Prior to August 30, 2002, entitlement to a higher initial 
evaluation for seborrheic dermatitis is denied.

From August 30, 2002, an evaluation of 30 percent is granted 
for seborrheic dermatitis, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


